Citation Nr: 0936493	
Decision Date: 09/28/09    Archive Date: 10/09/09

DOCKET NO.  06-14 619	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
defective hearing. 

2.  Entitlement to service connection for arthritis. 


REPRESENTATION

Appellant represented by:	Dianne Olson, Esq.


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Donna D. Ebaugh, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1969 to May 
1971.  

This matter is on appeal from the Atlanta, Georgia, 
Department of Veterans Affairs (VA) Regional Office (RO). 
 
The Veteran testified before the undersigned Acting Veterans 
Law Judge in May 2009.  A transcript of the hearing is of 
record.  At the hearing, he raised a claim for tinnitus.  
That issue is not on appeal and is referred to the RO for 
consideration.

The issue of service connection for arthritis is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC) in Washington, 
DC.


FINDINGS OF FACT

1.  In an unappealed July 1991 rating decision, the RO denied 
the Veteran's claim of entitlement to service connection for 
defective hearing.

2.  The July 1991 rating decision is the last final denial on 
any basis.

3.  The evidence added to the record since July 1991, when 
viewed by itself or in the context of the entire record, does 
not relate to an unestablished fact that is necessary to 
substantiate the claim for service connection for defective 
hearing.




CONCLUSIONS OF LAW

1.  The July 1991 rating decision that denied the Veteran's 
claim of entitlement to service connection for defective 
hearing is final.  38 U.S.C.A. § 7105 (West 2002).

2.  The evidence received subsequent to the July 1991 rating 
decision is not new and material and the requirements to 
reopen a claim of entitlement to service connection for 
defective hearing have not been met.  38 U.S.C.A. §§ 5108, 
5103(a), 5103A, 5107(b), 7105 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.156, 3.159 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  See Smith v. West, 12 Vet. App. 
312, 314 (1999).  If it is determined that new and material 
evidence has been submitted, the claim must be reopened.  

Under the relevant regulation, "new" evidence is defined as 
evidence not previously submitted to agency decision-makers.  
"Material" evidence means existing evidence that, by itself 
or when considered with previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  However, lay 
assertions of medical causation cannot serve as the predicate 
to reopen a claim under 38 U.S.C.A. § 5108.  See Moray v. 
Brown, 5 Vet. App. 211, 214 (1993).  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  

The Veteran is claiming entitlement to service connection for 
defective hearing, which he maintains resulted from active 
service.  Historically, he filed a claim for, among other 
things, defective hearing in June 1991.  In July 1991, the RO 
denied the claim on the basis that the evidence did not show 
a nexus between his current hearing loss and service, or 
continuity of symptomatology since service.  The evidence at 
that time included service treatment records which revealed 
no complaints of hearing in service.    

In May 2004, the Veteran filed the present claim to reopen 
his claim for service connection of defective hearing.  The 
pertinent evidence added to the record since the July 1991 
rating decision consists of his written statements and 
hearing testimony, VA clinical records, and private treatment 
records.  

The statements and hearing testimony as to noise exposure in 
service is not new under 38 C.F.R. § 3.156(a) as these 
statements essentially duplicate the contentions of the 
Veteran all along.  As the RO has previously considered the 
nature of his hearing loss, this evidence is not "new" as 
required under the applicable regulatory and statutory 
provisions.  

As to the private records, they had not previously been 
submitted to agency decision-makers and are not cumulative or 
redundant of other evidence of record and are, therefore, 
new.  However, the evidence is not material because it does 
not address the issue of hearing loss.  Similarly, VA 
clinical records are "new," in that they were not before 
the adjudicators at the time of the original denial; however, 
they reflect on-going psychiatric complaints and offer no 
evidence regarding hearing loss.  Accordingly, as none of the 
evidence is new and material, the claim is not reopened.  

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2009).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

When VCAA notice is delinquent or erroneous, the "rule of 
prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2).  
In the event that a VA notice error occurs regarding the 
information or evidence necessary to substantiate a claim, VA 
bears the burden to show that the error was harmless.  
However, the appellant bears the burden of showing harm when 
not notified whether the necessary information or evidence is 
expected to be obtained by VA or provided by the appellant.  
See Shinseki v. Sanders, 556 U.S. ___ (2009).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

In claims to reopen based on new and material evidence, VA 
must both notify a claimant of the evidence and information 
that is necessary to reopen the claim and of the evidence and 
information that is necessary to establish entitlement to the 
underlying claim for the benefit that is being sought.  Kent 
v. Nicholson, 20 Vet. App. 1 (2006).

To satisfy this requirement, VA is required to look at the 
bases for the denial in the prior decision and to provide the 
claimant with a notice letter that describes what evidence 
would be necessary to substantiate those elements required to 
establish service connection that were found insufficient in 
the previous denial.  

In this case, the notice letter provided to the Veteran in 
June 2004 included the criteria for reopening a previously 
denied claim, the criteria for establishing service 
connection, and information concerning why the claim was 
previously denied.  Consequently, the Board finds that 
adequate notice has been provided, as he was informed about 
what evidence was necessary to substantiate the elements 
required to establish service connection that were found 
insufficient in the previous denial.  

Next, VA has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service treatment records and other pertinent 
treatment records, and providing an examination when 
necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2009).  

In this case, the RO obtained service treatment records, VA 
treatment records and the Veteran submitted private treatment 
records.  Further, he was provided an opportunity to set 
forth his contentions during the hearing before the 
undersigned Veterans Law Judge.

A specific VA medical opinion and/or examination is not 
needed to consider whether the Veteran has submitted new and 
material evidence but, rather, the Board has reviewed all the 
evidence submitted to the claims file since the last final 
denial.  Therefore, a remand for a VA opinion and/or 
examination is not warranted.  See 38 C.F.R. 
§ 3.159(c)(4)(iii) (2009).

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Significantly, neither he nor his 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  

Hence, no further notice or assistance is required to fulfill 
VA's duty to assist in the development of the claim.  Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

New and material evidence having not been received, the 
Veteran's application to reopen a claim of entitlement to 
service connection for hearing loss is denied.  


REMAND

With respect to the Veteran's claim for service connection 
for arthritis, the Board notes that additional development is 
required in order to satisfy VA's obligations under the VCAA.  
Specifically, the RO must associate with the claims file any 
outstanding pertinent VA treatment records and should accord 
the Veteran a relevant VA examination that addresses the 
nature, extent, and etiology of the claimed disability.  

In this regard, the Board notes that service treatment 
records reflect a March 1971 complaint of persistent back 
pain at night.  Medication was prescribed and an April 1971 
service treatment record reflects that the Veteran's back 
pain was controlled with medication.  Additionally, at his 
hearing before the DRO in August 2005 and his hearing before 
the Board in May 2009, he testified that his service 
occupation required him to lift 40 to 50 pound projectiles 
and load them into guns.  Post-service medical records 
reflect a diagnosis of rheumatoid arthritis, as well as 
osteoarthritis.  Further, he testified that he has 
experienced arthritis symptomatology since service. 

The Veteran has not undergone a VA examination to determine 
whether his current arthritis diagnoses are due to his heavy 
lifting and back pain symptoms in service.  A remand of these 
issues is, therefore, required in order to accord the Veteran 
an opportunity to undergo a pertinent VA examination to 
determine the nature, extent, and etiology of the claimed 
disability.  See McLendon v. Nicholson, 20 Vet. App. 79 
(2006).

Finally, additional records should also be obtained or 
requested.  The Veteran may have received treatment from the 
VA medical center in Dublin, Georgia after April 2009.  These 
records should be obtained.  Additionally, the Veteran 
indicated at his hearing that he received treatment from Dr. 
Gupth for rheumatoid arthritis.  Upon receipt of the proper 
release, an attempt should be made to obtain those treatment 
records.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain records of arthritis treatment 
that the Veteran may have received at the 
VA Medical Center in Dublin, Georgia, 
since April 2009.  Any negative response 
should be noted in the file.

2.  Upon receipt of the proper waiver, 
request all treatment records related to 
arthritis from Dr. Gupth.  

3.  Make arrangements for the Veteran to 
be afforded an examination to determine 
the nature, extent, and etiology of any 
arthritis disorder that he may have.  The 
claims file should be made available to 
the examiner in conjunction with the 
examination.  Any testing deemed 
necessary should be performed.  

Specifically, the examiner is requested 
to express opinions as to the following:

For any arthritis disorder found on 
examination, does the record establish 
that it is more likely than not (i.e., 
probability greater than 50 percent), at 
least as likely as not (i.e., probability 
of 50 percent), or less likely than not 
(i.e., probability less than 50 percent) 
that such disability had its onset during 
the Veteran's active service or is in any 
way related to his active service?

Complete rationale for all opinions 
should be provided.  

4.  Upon completion of the above, 
readjudicate the issues of entitlement to 
service connection for arthritis.  

If any benefit sought on appeal remains 
denied, the Veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
appellate consideration, as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


